DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-12, 14, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (Pub No. US 2005/0086770 A1) in view of Kim et al. (Pub No. US 2010/0024305 A1).  
Regarding claim 1
	Watson teaches a hinge apparatus, (See figures 2-9, ref # 10) comprising: a frame component (See figures 2-9, ref # 12) of a vehicle interior component; a door component (See figures 2-9, ref # 11) coupled to a vehicle door assembly; (See paragraph 0006) and a hinge assembly (See figures 2-9) coupled to the frame component (See figures 2-9, ref # 12) and the door component, (See figures 2-9, ref # 11) the hinge assembly operable between an open configuration, (See figure 9) an intermediate configuration, (See figure 7) and a closed configuration, (See figure 3) the hinge assembly including: a first hinge body; (See figures 2-9, ref # 46) and a second hinge body (See figures 2-9, ref # 26) coupled to the door component, (See figures 2-9, ref # 11) the second hinge body (See figures 2-9, ref # 26) pivotably moving the door component (See figures 2-9, ref # 11) about a first pivot point (See figures 2-9, ref # 24) when the hinge assembly moves from the closed configuration (See figure 3) to the intermediate configuration, (See figure 7) and the second hinge body (See figures 2-9, ref # 26) moving the door component (See figures 2-9, ref # 11) about a second pivot point (See figures 2-9, ref # 44) that is different from the first pivot point (See figures 2-9, ref # 24) when the hinge assembly moves from the intermediate configuration (See figure 7) to the open configuration.  (See figure 9)  
	Watson does not teach an aircraft.  
	However, Kim teaches a hinge apparatus, (See paragraphs 0036, 0047-0050 & figures 3 & 5) comprising: a frame component (See figures 3 & 5, ref # 502) of an aircraft (See paragraph 0014, or for an automobile) interior component; a door component (See figures 3 & 5, ref # 500) coupled to an aircraft door assembly; (See figures 3 & 5, ref # 316-322 & 502) and a hinge assembly (See figures 3 & 5, ref # 506)coupled to the frame component (See figures 3 & 5, ref # 502) and the door component, (See figures 3 & 5, ref # 500) the hinge assembly (See figures 3 & 5, ref # 506) operable between an open configuration, an intermediate configuration, and a closed configuration.  (See paragraphs 0036, 0047-0050 & figures 3 & 5)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a hinge apparatus, comprising: a frame component of an aircraft interior component; a door component coupled to an aircraft door assembly; and a hinge assembly coupled to the frame component and the door component, the hinge assembly operable between an open configuration, an intermediate configuration, and a closed configuration as taught by Kim in the apparatus of Watson, since hinges can be used on aircraft or used on automobiles.  (See paragraph 0014, specifically the last sentence)    

Regarding claim 2
	Watson teaches wherein the hinge assembly comprises: a first catch (See figures 2-9, ref # 30) fixedly coupled to the first hinge body (See figures 2-9, ref # 46) and having an interior surface; and a first roller, (See figures 2-9, ref # 72) the first roller (See figures 2-9, ref # 72) arranged to engage with the interior surface of the first catch (See figures 2-9, ref # 30) when the hinge assembly is in the closed configuration.  (See figure 3)  

Regarding claim 3
	Watson teaches wherein the hinge assembly comprises: a second catch (See figures 2-9, ref # 78) fixedly coupled to the second hinge body (See figures 2-9, ref # 26) and having an interior surface; and a second roller, (See figures 2-9, ref # 56) the second roller (See figures 2-9, ref # 56) arranged to engage with the interior surface of the second catch (See figures 2-9, ref # 78) when the hinge assembly is in the closed configuration.  (See figure 3)  

Regarding claim 4
	Watson teaches wherein the hinge assembly comprises: a biasing device (See figures 2-9, ref # 74) positioned in the first hinge body, (See figures 2-9, ref # 46) the biasing device (See figures 2-9, ref # 74) sized and shaped to urge the first roller (See figures 2-9, ref # 72) to move along the interior surface of the first catch.  (See figures 2-9, ref # 30)  

Regarding claim 5
	Watson teaches wherein the first catch (See figures 2-9, ref # 30) includes a catch end (See figures 2-9, ref # 34) that engages the first roller (See figures 2-9, ref # 72) when the hinge assembly is in the intermediate configuration.  (See figure 7)  

Regarding claim 9
	Watson teaches wherein the hinge assembly comprises: a second catch (See figures 2-9, ref # 78) fixedly coupled to the second hinge body (See figures 2-9, ref # 26) and having an interior surface; and   a second roller, (See figures 2-9, ref # 56) movement of the shuttle (See figures 2-9, ref # 70) causing the second roller (See figures 2-9, ref # 56) to disengage from the interior surface of the second catch (See figures 2-9, ref # 78) when the hinge assembly moves between the closed configuration (See figure 3) and the intermediate configuration.  (See figure 7)  

Regarding claim 10
	Watson teaches wherein pivotable movement of the door component (See figures 2-9, ref # 11) about the first pivot point, (See figures 2-9, ref # 24) when the hinge assembly moves from the closed configuration (See figure 3) to the intermediate configuration, (See figure 7) causes the door component (See figures 2-9, ref # 11) to rotate at an obtuse angle.  (See figures 3 & 7)  

Regarding claims 11 & 12
	The operation of the apparatus of claim 1 meets the limitation of the method of claims 11 & 12.  

Regarding claim 14
	The operation of the apparatus of claims 2 & 3 meets the limitation of the method of claim 14.  

Regarding claim 15
	The operation of the apparatus of claim 9 meets the limitation of the method of claim 15.  

Claims 6-8 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (Pub No. US 2005/0086770 A1) in view of Kim et al. (Pub No. US 2010/0024305 A1) as applied to claims 1 & 12 above, and further in view of Kato (JP 2006-283362 A).  
Regarding claim 6
	Watson teaches wherein the hinge assembly comprises: a hinge arm (See figures 2-9, ref # 60) including a first end portion and a second end portion, (See figures 2-9, ref # ends of 60) the first end portion coupled to the first hinge body (See figures 2-9, ref # 46) via a first pin, (See figures 2-9, ref # 44) the first pin (See figures 2-9, ref # 44) defining the second pivot point, (See figures 2-9, ref # 44) and the second end portion coupled to the second hinge body (See figures 2-9, ref # 26) via a second pin, (See figures 2-9, ref # 24) the second pin (See figures 2-9, ref # 24) defining the first pivot point.  (See figures 2-9, ref # 24)  
	A modified Watson does not teach a first end portion coupled to the first hinge body via a first pin, the first pin defining the first pivot point, and the second end portion coupled to the second hinge body via a second pin, the second pin defining the second pivot point.  
	However, Kato teaches wherein the hinge assembly (See abstract & figures 2-4) comprises: a hinge arm (See figures 2-4, ref # 53) including a first end portion (See figures 2-4, ref # 31) and a second end portion, (See figures 2-4, ref # 32) the first end portion (See figures 2-4, ref # 31) coupled to the first hinge body (See figures 2-4, ref # 10) via a first pin, (See figures 2-4, ref # 31) the first pin (See figures 2-4, ref # 31) defining the first pivot point, (See figures 2-4, ref # A1) and the second end portion (See figures 2-4, ref # 32) coupled to the second hinge body (See figures 2-4, ref # 20) via a second pin, (See figures 2-4, ref # 32) the second pin (See figures 2-4, ref # 32) defining the second pivot point.  (See abstract & figures 2-4, ref # B1)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a hinge assembly comprises: a hinge arm including a first end portion and a second end portion, the first end portion coupled to the first hinge body via a first pin, the first pin defining the first pivot point, and the second end portion coupled to the second hinge body via a second pin, the second pin defining the second pivot point as taught by Kato in the modified hinge apparatus of Watson, since there are a limited number of possible solutions with a reasonable expectation of success, where the door could be moved pivotably about the first pivot then pivotably around the second pivot; or about the second pivot then about the first pivot; or about both pivots at the same time.  (See MPEP 2144.05 II B)  

Regarding claim 7
	Watson teaches wherein the hinge assembly comprises: a shuttle (See figures 2-9, ref # 70) that is coupled to the hinge arm, (See figures 2-9, ref # 60) the shuttle (See figures 2-9, ref # 70) sized and shaped to move with the hinge arm (See figures 2-9, ref # 60) when the hinge assembly moves from the closed configuration (See figure 3) to the open configuration.  (See figure 9)  

Regarding claim 8
	Watson teaches wherein the hinge assembly comprises: a first catch (See figures 2-9, ref # 30) fixedly coupled to the first hinge body (See figures 2-9, ref # 46) and having an interior surface; and a first roller (See figures 2-9, ref # 72) coupled to the shuttle, (See figures 2-9, ref # 70) movement of the shuttle (See figures 2-9, ref # 70) causing the first roller (See figures 2-9, ref # 72) to move along the interior surface of the first catch (See figures 2-9, ref # 30) when the hinge assembly moves between the closed configuration (See figure 3) and the intermediate configuration.  (See figure 7)  

Regarding claim 13
	The operation of the apparatus of claim 6 meets the limitation of the method of claim 13.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
The reference Kato (JP 2006-283362 A) further teaches a hinge apparatus, comprising: a frame component of an aircraft interior component; a door component coupled to an aircraft door assembly; and a hinge assembly coupled to the frame component and the door component, the hinge assembly operable between an open configuration, an intermediate configuration, and a closed configuration, the hinge assembly including: a first hinge body; and a second hinge body coupled to the door component, the second hinge body pivotably moving the door component about a first pivot point when the hinge assembly moves from the closed configuration to the intermediate configuration, and the second hinge body moving the door component about a second pivot point that is different from the first pivot point when the hinge assembly moves from the intermediate configuration to the open configuration; wherein the hinge assembly comprises: a shuttle that is coupled to the hinge arm, the shuttle sized and shaped to move with the hinge arm when the hinge assembly moves from the closed configuration to the open configuration; wherein the hinge assembly comprises: a first catch fixedly coupled to the first hinge body and having an interior surface; and a first roller coupled to the shuttle, movement of the shuttle causing the first roller to move along the interior surface of the first catch when the hinge assembly moves between the closed configuration and the intermediate configuration; a method for operating an aircraft door, the method comprising: coupling a frame component of a hinge apparatus to an aircraft door frame; coupling a door component of the hinge apparatus to the aircraft door; and operating the aircraft door between open, closed, and intermediate configurations, the operating including: pivotably moving the door component between the closed and intermediate configurations about a first pivot point; and pivotably moving the door component between the intermediate and open configurations about a second pivot point, the second pivot point being different from the first pivot point; comprising: coupling a first hinge body of the hinge apparatus to the frame component; and coupling a second hinge body of the hinge apparatus to the door component, pivotable movement of the door component between the closed and intermediate configurations causing the second hinge body to move about the first pivot point, and pivotable movement of the door component between the intermediate and closed configurations causing the second hinge body to move about the second pivot point; & comprising: coupling a hinge arm having a first end portion and a second end portion to the first hinge body and the second hinge body, respectively, by coupling the first end portion to the first hinge body via a first pin, and coupling the second end portion to the second hinge body via a second pin.  
The reference Neag et al. (US Patent No. 5,685,046) discloses a hinge apparatus and method comprising: a hinge apparatus, comprising: a frame component of an aircraft interior component; a door component coupled to an aircraft door assembly; and a hinge assembly coupled to the frame component and the door component, the hinge assembly operable between an open configuration, an intermediate configuration, and a closed configuration, the hinge assembly including: a first hinge body; and a second hinge body coupled to the door component, the second hinge body pivotably moving the door component about a first pivot point when the hinge assembly moves from the closed configuration to the intermediate configuration, and the second hinge body moving the door component about a second pivot point that is different from the first pivot point when the hinge assembly moves from the intermediate configuration to the open configuration; wherein the hinge assembly comprises: a second catch fixedly coupled to the second hinge body and having an interior surface; and a second roller, the second roller arranged to engage with the interior surface of the second catch when the hinge assembly is in the closed configuration; wherein the hinge assembly comprises: a first catch fixedly coupled to the first hinge body and having an interior surface; and a first roller coupled to the shuttle, movement of the shuttle causing the first roller to move along the interior surface of the first catch when the hinge assembly moves between the closed configuration and the intermediate configuration; wherein the hinge assembly comprises: a second catch fixedly coupled to the second hinge body and having an interior surface; and  12430188.418P1 a second roller, movement of the shuttle causing the second roller to disengage from the interior surface of the second catch when the hinge assembly moves between the closed configuration and the intermediate configuration; & wherein pivotable movement of the door component about the first pivot point, when the hinge assembly moves from the closed configuration to the intermediate configuration, causes the door component to rotate at an obtuse angle.  
The reference Oshima (Pub No. US 2012/0117757 A1) discloses a hinge apparatus and method, a frame component, a door component, a hinge assembly, operable between an open, intermediate, and closed configurations, a first hinge body, a second hinge body, a first pivot, and a second pivot.  
The reference Mortland (Pub No. US 2006/0202087A1) discloses a hinge apparatus and method, an aircraft, a frame component, a door component, a hinge assembly, operable between an open, intermediate, and closed configurations, a first hinge body, a second hinge body, a first pivot, and a second pivot.  
The reference Hiramatsu (Pub No. US 2004/0139580 A1) discloses a hinge apparatus and method, a vehicle, a frame component, a door component, a hinge assembly, operable between an open, intermediate, and closed configurations, a first hinge body, a second hinge body, a first pivot, and a second pivot.  
The reference Morgan (US Patent No. 4,928,350) discloses a hinge apparatus and method, a leaf table, a frame component, a door component, a hinge assembly, operable between an open, intermediate, and closed configurations, a first hinge body, a second hinge body, a first pivot, and a second pivot.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647